Filed pursuant to Rule 424(b)(3) Registration No. 333-187466 PROSPECTUS SUPPLEMENT NO. 14 (to Prospectus dated July 21, 2013) 5,369 Shares of Series C 8% Convertible Preferred Stock (and 2,753,348 Shares of Common Stock Underlying the Series C 8% Convertible Preferred Stock) Warrants to Purchase up to 2,753,348 Shares of Common Stock (and 2,753,348 Shares of Common Stock Issuable From Time to Time Upon Exercise of Warrants) This prospectus supplement modifies and supplements the prospectus of Oxygen Biotherapeutics, Inc. (the “Company”) dated July 21, 2013 (as supplemented on July 25, 2013, July 31, 2013, August 13, 2013, August 23, 2013, August 26, 2013, September 17, 2013, October 25, 2013, November 8, 2013, November 19, 2013, December 9, 2013, December 17, 2013 and December 20, 2013) relating to 5,369 shares of Series C 8% Convertible Preferred Stock (and 2,753,348 shares of common stock issuable upon conversion of the Series C 8% Convertible Preferred Stock) and warrants exercisable for 2,753,348 shares of common stock at an exercise price of $2.60 per share (and 2,753,348 shares of common stock issuable upon exercise of the warrants). This prospectus supplement should be read in conjunction with, and may not be delivered or utilized without, the prospectus. This prospectus supplement is qualified in its entirety by reference to the prospectus, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus. This prospectus supplement includes the attached Current Report on Form 8-K as filed with the Securities and Exchange Commission (the “SEC”) on December 23, 2013. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS SUPPLEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is December 23, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2013 Oxygen Biotherapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34600 26-2593535 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) ONE Copley Parkway, Suite 490 Morrisville, NC 27560 (Address of principal executive offices) (Zip Code) 919-855-2100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 19, 2013, the Board of Directors (the “Board”) of Oxygen Biotherapeutics, Inc. (the “Company”) elected John Kelley, the Company’s Chief Executive Officer, as a directorwith a term expiring at the Company’s next annual meeting of stockholders.Mr. Kelley’s election to the Board was pursuant to the terms of his Employment Agreement with the Company, dated November 13, 2013, and the terms of the Asset Purchase Agreement (the “Purchase Agreement”), dated October 21, 2013, by and among the Company, Life Newco, Inc., Phyxius Pharma, Inc. (“Phyxius”) and the stockholders of Phyxius.Other than the foregoing, there are no arrangements or understandings between Mr. Kelley and any other person pursuant to which Mr. Kelley was appointed as a director. Mr. Kelley was not, and is not expected to be, appointed to any committees of the Board. Other than the transactions previously disclosed in the Company’s Current Report on Form 8-K filed with the SEC on November 19, 2013, and which is incorporated herein by reference, Mr. Kelley is not, has not been, and is not currently proposed to be a participant in any related person transactions with the Company or any related person that would require disclosure under Item 404(a) of Regulation S-K. Mr. Kelley is not a party to any material plan, contract or arrangement entered into or materially amended in connection with his election to the Board, and he will not receive any additional compensation for his service as a director of the Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oxygen Biotherapeutics, Inc. Date: December 23, 2013 By: /s/John Kelley John Kelley Chief Executive Officer 3
